Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the claims filed 01/11/2021. 
Claims 1-20 have been examined, and all remained pending claims are allowed.

Examiner’s Statement of Reasons for Allowance
Prior Arts:
US 2009/0113397 to Wright
[0035] In general, tags are configured as either static tags or dynamic tags. A static tag has one or more metrics preprogrammed into it. For example, the build tags and deployment tags are static tags, such as the tag 112. Certain usage tags are configured as static tags, for example the usage tag 122, which indicates that feature_0 was used, and the usage tag 124, which indicates that feature_2 was used. A dynamic tag indicates usage data representative of specific usage during a period of time. The dynamic tag not only indicates usage at a point in time, as with the static tag, but also indicates the usage over time, which is dynamic. This dynamic usage effectively provides a log of activities. The time changing information is signed in real time. 

US 2017/0250867 to Kohli
[0068] In one embodiment, the automation controller can examine the configuration of each network element known to the automation controller to determine if a dynamic label can be applied. FIG. 7 is a flow diagram of one embodiment of a process 700 to assign dynamic labels for a network element based on a current configuration that network element. In one embodiment, process 700 is performed by an automation controller, such as the automation controller 104 as described in FIG. 1 above. In FIG. 7, process 700 begins by determining if a network configuration for an element includes a configuration associated with a dynamic label at block 702. In one embodiment, process 700 examines the current configuration of a network element to determine if there are any indications that a dynamic label would apply to this network element. For example and in one embodiment, if process 700 detects that a network element is part of a MLAG pair, process 700 can apply the MLAG dynamic label to this network element. In this example, an MLAG configuration is two network element coupled together in a MLAG pair. Automated discovery of an MLAG pair can performed using a discovery protocol (e.g., LLDP or another type of discovery 

US 2003/0065810 to Ims
[0037] In step 304, if the edge server 300A can process the request without requiring the assistance of origin server 300B, the edge server 300A can produce the requested content and return the requested content to the requesting end-user in step 306. Otherwise, in step 308, the edge server 300A can add information to the HTTP request header which indicates that the edge server 300A can process JSP source files containing certain tags or tag libraries. Still, the invention is not limited in regard to the static selection of those tags or tag libraries. Rather, in an alternative aspect of the present invention, tag libraries can be dynamically retrieved by the edge server 300A or deployed to the edge server 300A by the origin server 300B. In any case, the request with the modified header can be forwarded to the origin server 300B in step 310.

US 2007/0100936 to Lum
[0037] FIG. 5 is a flow diagram illustrating the operation of the install application 325 according to one embodiment of the invention. Once the install application 325 is started, at block 500, install application 325 identifies at least one MAC 320X. When a MAC 320X is identified, at block 510, install application 325 requests rerouting driver 335 be loaded. At block 520, install application 325 requests control code 340 execute binding code 345 to bind rerouting driver 335 to MAC 320X. At block 530, install application 325 requests control code 340 execute the static patching code 365. Operation of the static patching code 365 is further described herein with reference to FIG. 6. Once the static patching code 365 has been executed, at block 540, the install application 325 optionally requests DLL 330 to bind the install application 325 to any other MAC(s) 320. When all the MAC(s) 320 have been bound, the install application 325 may be deleted.

The prior art of record (Huffman in view of Varki, Wright, Kohli, Ims, and Lum) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... an interpreter operatively coupled to the manager, the interpreter configured to construe the dynamically labeled resource and to selectively convert a dynamic label of the construed dynamically labeled resource in the codified infrastructure into a static label, and to generate a statically labeled codified infrastructure; and a director, operatively coupled to the interpreter, configured to construct and deploy an architecture described in the statically labeled codified infrastructure, and to selectively and dynamically update the deployed architecture responsive to a detected change of a provisioned resource.” and similarly recited in such manners in other independent claims 8 and 15.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-20 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193